PER CURIAM.
Vincent Lee appeals the summary denial of his rule 3.850/800(a) motion, which the trial court properly treated as a rule 3.800(a) motion. A rule 3.850 motion would have been impermissibly untimely and successive. The order of denial appears to contain a scrivener’s error, in that it bases the denial on the reasoning of the state’s response, yet no state’s response was attached. The office of the clerk of court indicates that no state response to this motion was ever filed. We nevertheless affirm, as neither ground of the motion challenging the defendant’s habitual sentence has any merit. See, e.g., Hollis v. State, 763 So.2d 1155 (Fla. 4th DCA 2000); Boyd v. State, 880 So.2d 726 (Fla. 2d DCA 2004); McBride v. State, 884 So.2d 476 (Fla. 4th DCA 2004).
WARNER, POLEN and SHAHOOD, JJ., concur.